Citation Nr: 0118226	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active service from November 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  

In the veteran's substantive appeal, VA Form 9, received at 
the RO in September 1999, he indicated that he wanted a BVA 
hearing in Washington, D.C.  However, in December 2000, the 
RO received a statement from the veteran that he did not wish 
to appear for a personal hearing.  As such, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704.  

The Board notes that in a December 1999 rating decision, the 
RO denied the veteran's claim for entitlement to a 
compensable rating for his service-connected nose fracture.  
It does not appear that the veteran has filed a notice of 
disagreement as to that decision.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1993, the 
Board denied service connection for a back disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1993 rating decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(a)(c) (West 1991); 38 C.F.R. § 20.200 (2000).

2.  New and material evidence has been presented to reopen 
the claim for service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for a back disorder.  The veteran 
maintains that he injured his back during service, and that 
his current back disorder is related to this in-service 
incident.  A review of the record reveals that in a June 1993 
rating decision, the RO denied service connection for a back 
disorder on the basis that there was no medical evidence of a 
causal relationship between any current back disorder and the 
veteran's active service.  The RO acknowledged that the 
veteran was treated for low back pain during service, 
following a fall.  The RO also acknowledged that the veteran 
injured his back following service, in 1989.  However, the 
in-service treatment consisted of pain pills, and there was 
no indication that the veteran received any follow-up 
treatment, or had any further complaints regarding his back 
during service.  Additionally, there was no evidence that the 
post-service back injury was related to an in-service 
incident.  As such, the claim was denied.  The veteran was 
notified of the RO's June 1993 rating decision and his 
appellate rights by VA letter dated in June 1993.  The 
veteran did not initiate a timely appeal as to that decision, 
and it became final.  See 38 U.S.C.A. § 7105(a)(c).

Initially, the Board acknowledges a statement from the 
veteran received at the RO in March 1997, in which he states 
that he never received a reply concerning his "claim for 
nose and back."  However, as noted above, the record 
contains a June 1993 letter from the RO, indicating that he 
was sent a copy of the rating decision that denied service 
connection for a back disorder, as well as his appellate 
rights.  That letter was sent to the veteran's address of 
record, and was not returned as undeliverable.  The veteran 
does not specifically contend that he never received the June 
1993 RO letter.  Moreover, in the absence of evidence to the 
contrary, the Board will presume that the veteran received 
the RO's letter.  See Warfield v. Gober, 10 Vet. App. 483, 
486 (1997) (in the absence of clear evidence to the contrary, 
the principle of administrative regularity presumes that 
government officials have properly discharged their duties).  
However, as noted above, the veteran did not initiate a 
timely appeal, and the June 1993 rating decision became 
final.  See 38 U.S.C.A. § 7105(a)(c)

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection, as set forth in various rating decisions 
and Statements of the Case.  Therefore, although the RO did 
not have an opportunity to apply the VCAA to the veteran's 
case, the RO essentially met the requirements of the law, and 
there is no prejudice to the veteran in proceeding with this 
appeal.

As previously noted, the basis for the denial of service 
connection in the June 1993 rating decision was that there 
was no medical evidence of record indicating that the 
veteran's current back disorder had its onset during the 
veteran's active service, or was in any way related to the 
veteran's in-service treatment for back pain.  Evidence 
present at the time of the June 1993 rating decision included 
the veteran's service medical records, and private medical 
records reflecting treatment for a post-service back injury.  
Specifically, the private medical records included records 
from the Fort Sanders Regional Medical Center, dated in June 
1990 and October 1990, reflecting lumbar spondylosis and a 
laminectomy at L-5.  Additionally, those records indicate 
that the veteran's initial back injury was in April 1989, 
resulting from lifting at work.  The private medical records 
also included records from Robert L. Chironna, M.D., dated 
from May 1991 to May 1993, which reflect treatment for back 
pain.  

Evidence associated with the veteran's claims file subsequent 
to the June 1993 rating decision includes the following.  
There are two copies of an undated medical report from Joe 
Tittle, M.D., which refers to an examination in May 1990.  
According to Dr. Tittle, the veteran had some early 
degenerative disease at the L4 interspace, which was 
"probably the result of old trauma."  Dr. Tittle indicated 
that he saw "no evidence of trauma arising out of his on the 
job injury in 1989."  Dr. Tittle did not make any references 
to an in-service back injury.
 
Also associated with the claims file since the June 1993 
rating decision are records from Robert Chironna, M.D., 
received in December 1997.  Some of those records were in the 
file at the time of the June 1993 rating decision, but others 
were not previously of record.  Collectively, the records 
refer to rehabilitation for back pain, but the records are 
silent as to any relationship between the current back pain 
and the veteran's active service.  

Finally, the record contains VA outpatient treatment records 
reflecting treatment for a back disorder from  December 1995 
through April 1998.  These records contain frequent 
references to back surgery in 1991.  There is also an 
indication that the veteran currently has rheumatoid 
arthritis.  But those records are negative for any indication 
that the veteran's current back disorder is causally related 
to his active service. 

The Board has thoroughly reviewed the evidence of record, and 
finds that the evidence associated with the veteran's claims 
file subsequent to the June 1993 rating decision is new and 
material, such that the veteran's claim for service 
connection for a back disorder must be reopened.  The 
evidence missing at the time of the June 1993 rating decision 
was medical evidence of a causal relationship between a 
current back disorder, and the veteran's active service.  
Additionally, at that time, the RO found that the veteran's 
current back disorder was due to post-service on-the-job 
injuries.  Since that time, evidence was received from Dr. 
Tittle, which relates the veteran's current degenerative disc 
disease of the back to "old trauma."  In the same document, 
Dr. Tittle rules out trauma from an April 1989 on-the-job 
injury.  While Dr. Tittle does not identify the date of the 
"old trauma," the Board notes that the record is clear that 
the veteran was treated for back pain in service, and that he 
has received treatment for a back disorder following service.  
The fact that Dr. Tittle found no evidence of trauma arising 
from the 1989 on-the-job injury leaves open the possibility 
that the "old trauma" referred to by Dr. Tittle may have 
been during the veteran's active service.  The evidence from 
Dr. Tittle is new, in that it was not previously of record.  
The Board also finds that the evidence is material, in that 
it pertains to the etiology of the veteran's claimed back 
disorder, and suggests that the current disorder has origins 
other than the 1989 on-the-job injury.  As such, the Board 
finds that such evidence is significant and must be 
considered to fairly decide the merits of the veteran's 
claim.  See 38 C.F.R. § 3.156(a).

In short, for the reasons described above, the Board finds 
that new and material evidence has been presented to reopen 
the veteran's claim for entitlement to service connection for 
a back disorder, and subject to the provisions in the REMAND 
below, the appeal is granted. 


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a back 
disorder, and to that extent, the appeal is allowed.


REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, the next step is to determine whether 
the VA's duty to assist has been satisfied.  A review of the 
record leads the Board to conclude that additional 
development is needed in this case before proceeding with 
appellate disposition.
 
As noted in the decision above, during the pendency of the 
veteran's appeal there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim. 

In light of the heightened duty to assist imposed by the 
VCAA, as well as the statement by Dr. Tittle that the 
veteran's back disorder may be due to "old trauma," the 
Board finds that additional development is needed in this 
case.  Specifically, the RO should contact the veteran and 
request that he provide the names and addresses of any 
medical providers who may have treatment records pertaining 
to his claimed back disorder, and whose records are not 
already in the claims file.  A specific request should be 
made for any additional treatment records from Dr. Tittle.  
The RO should also afford the veteran a VA examination of his 
back, and request that the examiner offer an opinion as to 
the etiology of the veteran's current back disorder, and 
comment on whether it is at least as likely as not that any 
current back disorder is related to an incident of the 
veteran's active service.  

The Board would note that in the veteran's substantive 
appeal, VA Form 9, received at the RO in September 1999, the 
veteran indicated that the RO had failed to consider evidence 
from a Dr. Stanley Bise.  A review of the record reveals that 
in July 1999, the RO sent Dr. Bise a request for treatment 
records.  That letter was sent to an address provided by the 
veteran, but was subsequently returned as undeliverable.  
However, on the veteran's authorization to release records of 
treatment from Dr. Bise, the veteran indicated that Dr. Bise 
treated him for his nose.  There is no indication in the 
record that Dr. Bise treated the veteran for his back.  As 
such, the Board finds that no further efforts are needed in 
this appeal to obtain those records. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions.

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for treatment of his back since 
his discharge from service, and whose 
records are not already associated with 
the claims file.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the file any medical records identified 
by the veteran that have not been 
previously obtained.  The RO should also 
request any additional treatment records 
from Dr. Tittle pertaining to the 
veteran's back.  

3.  The veteran should be afforded a VA 
examination of his back to determine the 
nature and etiology of any current 
disorder.  The veteran's claims folder 
and a copy of this remand should be made 
available to the examiner for review.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
medical records associated with the 
claims file, particularly the veteran's 
service medical records and the post-
service medical records from Dr. Tittle, 
and offer an opinion as to the following:  
1) what is the nature of any current back 
disorder; and 2) whether it is as least 
as likely as not that any currently 
diagnosed back disorder is causally or 
etiologically related to an incident of 
the veteran's active service, including 
but not limited to, the veteran's in-
service treatment for low back pain.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

